Title: Thomas Jefferson to Thomas Cooper, 7 January 1818
From: Jefferson, Thomas
To: Cooper, Thomas


                    
                        Dear Sir
                        Monticello
Jan. 7. 18.
                    
                    I wrote to you on the 25th of Nov. from Poplar Forest from whence I returned but a few days ago, & found here yours of Nov. 10. 20. Dec. 6. & 7. I have taken time to communicate to my colleagues (who all live at distances of 20. or 30. miles around) your acceptance of our Physiological professorship, which they learn with great pleasure. my former letters having made your declaration of acceptance conclusive on us, the present would have been unnecessary, but to express our thankfulness for your most accomodating offer to take charge of our classical school until we can get a Professor of languages to our mind. this accomodation is important. an attendance on what our legislature may do, suspends our measures for obtaining Professors, because that will decide the extent of our demand. it will therefore be near the close of the present year before we can expect to recieve the Classical professor, & in the mean time your offer enabling us to open that school in Midsummer it will form a Nucleus for the other schools to be aggregated to as fast as we can establish them, as well as a Nursery for those schools. it will have the further advantage that while the salary of that school is only of 500.D. your real prof appointment being to the Physiological professorship, gives you it’s salary of 1000.D. and the number of pupils to that of languages will, by their tuition fees more than ensure the additional 500.D. which you require. for you must of course be aware that the higher schools will not be filled so simultaneously, & at once, but will grow more gradually with the growth of the place in reputation. I have already thought it advisable to say (that it may be getting abroad) that you will open the Classical school on the 1st of July; and as soon as the proceedings of our legislature shall enable us to know our limits, we shall, by advertisement, invite early applications for admission to the classical school, that, as the numbers recievable may be limited by the accomodations, they may be recieved on the principle of priority of application. by this means we shall be sure of a full school on the first day. I believe the competi competition will be sufficiently considerable; and that it may not be amiss for you to be casting about provisionally for ushers. we have thought it best to leave to the principal to chuse and employ his own ushers, and to divide with them the tuition fees of their classes, as shall be agreed between them, no salary being allowed to the Usher.   Our private subscriptions enable us as yet to establish  permanently but 2. professors, and something towards a 3d. if the legislature only aid us, we expect it will be so far as to enable us to establish a 3d & 4th. if they adopt us, the field will be enlarged to what it should be. if they neither adopt nor aid, so strong is the desire of our citizens for a general seminary in a healthy part of our country, & in the direction of which they have confidence, that we have little fear but that the progress of subscription this year will compleat what is necessary for the 3d professor, to wit, of Mathematics, the ensuing year, and this will give time for the reputation of the institution to ensure a 4th soon after, to wit the Ideological one, which will be the less urgent, as you will have been carrying on it’s principal branch, that of Law. our plan is to establish no professorship until we have such a sum deposited in the public funds as that it’s interest shall pay his salary for ever. thus, taking a step at a time, every step taken will be permanent, advancing in our progress with the progressive donations. yours & that of the Classical school are secured, and with respect to yourself we look to your aid, not merely as a Professor, but a counsellor & cooperator in organising & regulating our institution on the best possible plan. I will keep you informed of what is material in our progress & prospects, and subscribe myself now as ever, affectionately yours.
                    Th: Jefferson
                